Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered May 25, 1988, convicting him of reckless endangerment in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
That branch of the defendant’s omnibus motion which was to suppress identification testimony was properly denied since the complainant’s identification of the defendant was made spontaneously and was not the product of an identification procedure arranged by the police (see, People v Fiorvante, 108 AD2d 925; People v Dukes, 97 AD2d 445).
We have analyzed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Lawrence, Eiber and Ritter, JJ., concur.